Title: John Adams to the Comte de Sarsfield, 21 Jan. 1786
From: Adams, John
To: Sarsfield, Guy Claude, Comte de


          
            
              Dear Sir—
            
            

              Grosvenor Square

               Jany. 21st. 1786
            
          

          If I were as fortunate as you are and could pass the Water from
            Dover to Calais in 3 hours, I would go to Paris 7 dine with you in some of your American
            Parties but I can never get over from Harwich to Helveot nor from Dover to Calais in
            less than 17 hours, & sometimes not under three Day’s—
          I have all the peices relative to the United Provinces excepting Le
            Pay’s de Drenthe. I have one peice upon slavery—one upon Woemen, & two
            introductions to the subject of fiefs. Voila tout que J’en ai—
          Among all my acquaintance I Know not a greater Rider of Hobby
            Horses than Count Sarsefield—One of your Hobby Horses is to assemble uncommon
            Characters—I have dined with you 2 or 3. times at your House in Company with the oddest
            Collections of Personages that were ever put together—I am thinking if you were here, I
            would Invite you to a dinner, to your taste—I would ask King Paoli—King Brant—Le
            Chevaleir DeEon, & if you pleased you might have
              Mr. & Mrs ———with whom
            you dined in America—How much speculation would this whimsical association afford
            you?—
          How goes on your Enquiry into fiefs? if you do not make haste I may
            perhaps interfere with you I have half a Mind to devote the next ten Years to the Making
            of a Book, upon the subject of Nobility—I wish to enquire into the practice of all
            Nations ancient & modern, civilized & savage, under all Religions
            Mahometan, Christian, & Pagan—to see how far the division of Mankind into
            Patricians & Plebeins, Nobles & simples is necessary &
            inevitable & how far it is not Nature has not made this discrimination. art has
            done it—Art may then prevent it—I believe would it do
            good or evil to prevent it? I believe good think what you will of it—How can it be
            prevented? in short it is a splendid subject and if I were not too Lazy I would
            undertake it.
          I want to see Nations in Uniform—No Church Canonicals: no Lawyers
            Robes—no ———no distinctions in society, but such as sense and Honesty make— —what a
            fool? what an Enthusiast you will say—what then? why should not I have my Hobby Horse to
            ride as well as my friend—I’ll tell you what—I believe this many headed beast the
            people, will some time or other have wit enough to throw their riders—and if the should
            they will put an End to an Abundance of tricks with which they are now curbed &
            bitted, whiped & spurred

          
            
              J. A—
            
          
        